This special Act does not deal with a project which confers any special benefits upon any particular property, and I agree with Mr. Chief Justice TERRELL and Mr. Justice WHITFIELD that the tax authorized by the Act to be imposed cannot be upheld on the theory that it is an assessment for special benefits to real or personal property. A county hospital may, as we have held, be made a county purpose by legislative Act, and if so the county commissioners may be authorized to levy an ad valorem tax to provide for its construction and operation. *Page 439 
This would be in keeping with the command of Art. XIII, Section 3, of our Constitution. But here, in this Act, we have an effort to make a county project a district project, and to invest the district officers with the character of taxing powers that under the Constitution can only be imposed by the duly authorized constitutional county officers.
TERRELL, C. J., concurs.